Case: 18-40888       Document: 00515556939            Page: 1      Date Filed: 09/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 18-40888                        September 9, 2020
                                                                             Lyle W. Cayce
                                                                                  Clerk
   Cornell McHenry,

                                                                Petitioner—Appellant,

                                           versus

   State of Texas; Bobby Lumpkin, Director, Texas
   Department of Criminal Justice, Correctional
   Institutions Division,

                                                              Respondents—Appellees.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 5:16-CV-74


   Before Barksdale, Elrod, and Ho, Circuit Judges.
   Per Curiam:*
          A Texas jury convicted Cornell McHenry for possession of
   methamphetamine, and he was sentenced to 25 years in prison. After his
   direct appeal and state habeas petitions failed, McHenry, proceeding pro se,



          *
             Pursuant to 5TH CIRCUIT Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5TH CIRCUIT Rule 47.5.4.
Case: 18-40888       Document: 00515556939             Page: 2      Date Filed: 09/09/2020




                                        No. 18-40888


   sought federal habeas relief, which the district court denied. This court
   granted a certificate of appealability on three questions relating to
   McHenry’s claim that he is entitled to habeas relief as a result of his trial
   counsel’s conflict of interest. Because his claims fail on the merits, we
   AFFIRM.
                                              I.
          During Cornell McHenry’s state-court trial for possession of
   methamphetamine, the public defender’s office represented McHenry, and
   Rick Shumaker, a public defender, served as lead counsel.                    At trial,
   McHenry’s former girlfriend, DeQueener Mitchell, testified for the state
   against McHenry. Mitchell testified that she and McHenry were living
   together in a house where methamphetamine was discovered by police and
   that, despite her earlier guilty plea to possessing those drugs and her sworn
   affidavit stating that the drugs were solely hers, the methamphetamine
   actually belonged to McHenry. Mitchell maintained she was lying when she
   previously stated that the methamphetamine was hers. And she testified that
   she did not receive anything in exchange for her testimony against McHenry.
          Following Mitchell’s testimony, the trial court discovered that, more
   than two years prior to McHenry’s trial, the public defender’s office
   represented Mitchell when she entered her plea agreement. 1 The trial court
   admonished the public defender’s office for not bringing the potential issue
   of successive representation to the court’s attention sooner so that new
   counsel could be appointed for McHenry and so “the conflict would not
   exist.” The trial court determined that although there was an “inherent



          1
             Although the record clearly indicates that the public defender’s office
   represented Mitchell in her guilty plea, it is silent as to whether Shumaker represented
   her, and the parties dispute this fact.




                                              2
Case: 18-40888      Document: 00515556939           Page: 3    Date Filed: 09/09/2020




                                     No. 18-40888


   conflict of interest,” McHenry suffered no harm from the conflict. Based on
   its determination that McHenry was not adversely affected by the conflict,
   the trial court concluded that no action was necessary, and the trial
   continued.
          The jury ultimately convicted McHenry of possession of a controlled
   substance. See McHenry v. Texas, No. 06-14-00131-CR, 2015 WL 3526252,
   *1 (Tex. App. June 5, 2015) (unpublished).           Based on a prior felony
   conviction, the trial court enhanced his punishment range to that of a first-
   degree felony, and he was sentenced to 25 years in prison. Id. at *1 n.1.
          McHenry appealed his conviction, arguing that there was insufficient
   evidence to support the verdict and that the court improperly instructed the
   jury. Id. at *1–2. McHenry did not raise an ineffective assistance of counsel
   claim on direct appeal and did not mention the conflict of interest. Id. at *1–
   2. After the state appellate court affirmed the conviction, id. at *3–8,
   McHenry failed to file a timely petition for discretionary review with the
   Texas Court of Criminal Appeals (TCCA).
          In addition to his direct appeal, McHenry also filed multiple state
   habeas petitions. The TCCA dismissed McHenry’s first habeas petition on
   procedural grounds because the intermediate appellate court had not yet
   issued its mandate on his direct appeal when the petition was filed. In his
   second state habeas petition, McHenry raised the same claims raised on
   direct appeal. Notably, he did not include an ineffective assistance of counsel
   claim. The trial court recommended denying McHenry’s petition because
   the claims raised had been rejected on direct appeal. And the TCCA denied
   the petition based on the findings of the trial court.
          McHenry then filed a federal 28 U.S.C. § 2254 petition that is the
   subject of this appeal. In his federal petition, McHenry raised the same
   claims that he raised in his state habeas petition. He also raised an ineffective




                                           3
Case: 18-40888       Document: 00515556939          Page: 4   Date Filed: 09/09/2020




                                     No. 18-40888


   assistance of counsel claim, arguing that his trial counsel operated under a
   conflict of interest.      The district court, adopting the report and
   recommendations of a magistrate judge, denied his petition and motion for a
   certificate of appealability (COA).
            McHenry then moved this court for a COA based on, inter alia, his
   claim that counsel was ineffective due to a conflict of interest. We granted a
   COA with respect to the following:
            (1) Is McHenry’s claim of ineffective assistance of counsel
            based upon counsel’s conflict of interest (which was explicitly
            ruled upon by the state trial court but not raised in the state
            habeas proceedings) procedurally defaulted? (2) If so, is there
            cause and prejudice to excuse the default? and (3) If so, is
            McHenry entitled to habeas relief as a result of his trial
            counsel’s conflict of interest?
   We denied his COA motion in all other respects.
                                          II.
            Proceeding pro se, McHenry claims that he is entitled to habeas relief
   because his trial counsel, laboring under a conflict of interest, was
   constitutionally ineffective. Because we find that McHenry’s ineffective
   assistance of trial counsel claim does not merit relief, even when reviewed de
   novo, see Berghuis v. Thompkins, 560 U.S. 370, 390 (2010), we need not decide
   whether that issue is procedurally defaulted or whether there is cause and
   prejudice to excuse procedural default. 28 U.S.C. § 2254(b)(2); King v.
   Davis, 883 F.3d 577, 585 (5th Cir. 2018). Instead, “we will cut straight to the
   merits to deny his claim.” Murphy v. Davis, 901 F.3d 578, 589 n.4 (5th Cir.
   2018).
            McHenry claims that Shumaker was constitutionally ineffective
   because his prior representation of Mitchell created an impermissible conflict
   of interest. “Under the Sixth Amendment, if a defendant has a constitutional




                                          4
Case: 18-40888      Document: 00515556939           Page: 5   Date Filed: 09/09/2020




                                     No. 18-40888


   right to counsel, he also has a corresponding right to representation that is
   free from any conflict of interest.” United States v. Vaquero, 997 F.2d 78, 89
   (5th Cir. 1993). However, the mere “possibility of conflict is insufficient to
   impugn a criminal conviction.” Cuyler v. Sullivan, 446 U.S. 335, 350 (1980).
   Instead, to demonstrate a violation of the Sixth Amendment based on
   counsel’s conflict of interest, a petitioner must show that trial counsel
   “labored under an actual conflict which adversely affected his lawyer’s
   performance.” Perillo v. Johnson, 79 F.3d 441, 447 (5th Cir. 1996) (Perillo I).
   “An ‘actual conflict’ exists when defense counsel is compelled to
   compromise his or her duty of loyalty or zealous advocacy to the accused by
   choosing between or blending the divergent or competing interests of a
   former or current client.” Perillo v. Johnson, 205 F.3d 775, 781 (5th Cir.
   2000) (Perillo II).
          Even assuming that Shumaker labored under an actual conflict of
   interest based on his alleged representation of Mitchell two years prior to
   McHenry’s trial, the question remains whether that conflict adversely
   affected Shumaker’s performance in representing McHenry. See Sullivan,
446 U.S. at 348. “[T]o show adverse effect, a petitioner must demonstrate
   that some plausible defense strategy or tactic might have been pursued but
   was not, because of the conflict of interest.” Perillo I, 79 F.3d at 449. Thus,
   McHenry must show, “not only that [Shumaker’s] performance was
   compromised, but that the compromises revealed in the record were
   generated by the actual conflict between [Mitchell’s] and [McHenry’s]
   interests.” Perillo II, 205 F.3d at 807.
          McHenry offers only two arguments to support his contention that he
   was adversely affected. First, McHenry argues that the disparity between his
   sentence and Mitchell’s sentence shows that trial counsel’s performance
   negatively affected him. The trial court sentenced McHenry to 25 years in
   prison, while Mitchell received only probation following her guilty plea. But



                                          5
Case: 18-40888       Document: 00515556939         Page: 6   Date Filed: 09/09/2020




                                    No. 18-40888


   this disparity is largely because Mitchell accepted a plea deal, while McHenry
   took his chances at trial. And, McHenry cannot argue that Shumaker and the
   public defender’s office did not attempt to secure a plea deal for him.
   McHenry was presented with multiple plea deals, including a five-year plea
   deal offer and a two-year plea deal offer. But McHenry rejected these deals,
   choosing to take his chances at trial, despite counsel’s advice to the contrary
   and warnings that he faced the possibility of a longer prison sentence if he
   was convicted.
          Even if we focus on the disparity between the plea deal McHenry was
   offered and the plea deal Mitchell accepted, McHenry points to no evidence
   suggesting that the state would have offered him a better plea deal, or a plea
   deal similar to the one Mitchell accepted, had he been represented by
   different counsel. And an offer of a plea deal without prison time was
   unlikely, due to McHenry’s lengthy criminal history. Thus, the difference
   between Mitchell’s and McHenry’s sentences are insufficient to show an
   adverse effect.
          Second, McHenry argues that he was adversely affected because part
   of Mitchell’s plea deal “included the stipulation that Mitchell testify against
   McHenry.” Furthermore, he insists that “the record is fully developed on
   this point.” But, despite that claim, the record is devoid of any evidence
   supporting McHenry’s assertion. Mitchell’s written plea deal contains no
   agreement to testify against McHenry. And Mitchell testified under oath
   that she had not received anything in exchange for her testimony.
          What the record does show, however, is that Shumaker aggressively
   and thoroughly cross-examined Mitchell, attempting to impeach her
   credibility on multiple occasions. See United States v. Burns, 526 F.3d 852,
   857 (5th Cir. 2008) (holding that the defendant did not show an actual
   conflict of interest adversely affected his defense because counsel, among




                                         6
Case: 18-40888       Document: 00515556939         Page: 7   Date Filed: 09/09/2020




                                    No. 18-40888


   other things, challenged the credibility of the witness who was his former
   client).
             Without any support from the record, McHenry’s claims of adverse
   effect are entirely speculative. See United States v. Alvarez, 580 F.2d 1251,
   1255 (5th Cir. 1978). He failed to “demonstrate that some plausible defense
   strategy or tactic might have been pursued but was not, because of the
   conflict of interest.” Perillo I, 79 F.3d at 449. Thus, McHenry cannot
   establish that he was adversely affected by his trial counsel’s conflict of
   interest, and the district court did not err by denying his petition for habeas
   relief.
                                       ***
             For the foregoing reasons, we AFFIRM the judgment of the district
   court. McHenry’s petition for habeas relief is DENIED.




                                          7